UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1925


BELTHA MBONG MBOH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 2, 2010                  Decided:   May 10, 2010


Before TRAXLER, Chief Judge, and WILKINSON and AGEE, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Andrew B.
Insenga,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Beltha Mbong Mboh petitions for review of an order of

the Board of Immigration Appeals (“Board”) dismissing her appeal

from   the    immigration      judge’s    order     denying    her      motion    for    a

continuance and reaffirming the denial of her applications for

asylum,      withholding       of    removal   and     withholding         under      the

Convention Against Torture.             We deny the petition for review.

             Under 8 C.F.R. § 1003.29 (2009), the immigration judge

may grant a continuance for good cause shown.                            See Jean v.

Gonzales, 435 F.3d 475, 483 (4th Cir. 2006).                       The immigration

judge’s refusal to grant a continuance is thus subject to review

for abuse of discretion.             Onyeme v. INS, 146 F.3d 227, 231 (4th

Cir. 1998).       The denial of a continuance will be upheld “‘unless

it   was   made   without      a    rational   explanation,        it    inexplicably

departed      from     established       policies,     or     it     rested      on     an

impermissible        basis,    e.g.,    invidious    discrimination           against    a

particular race or group.’”               Lendo v. Gonzales, 493 F.3d 439,

441 (4th Cir. 2007) (quoting Onyeme, 146 F.3d at 231).

             We find no abuse of discretion.                Accordingly, we deny

the petition for review.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court    and   argument       would     not    aid    the

decisional process.

                                                                     PETITION DENIED

                                           2